67 F.3d 299
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Rose M. COMBS, Plaintiff-Appellant,v.AMERITECH CORPORATION and Communication Workers of AmericaLocal 4010, Defendants-Appellees.

No. 95-1196.
United States Court of Appeals, Sixth Circuit.
Sept. 27, 1995.
Before:  NORRIS, SUHRHEINRICH and GIBSON*, Circuit Judges.

ORDER

1
This pro se Michigan litigant appeals a district court judgment dismissing her complaint filed pursuant to Sec. 301 of the Labor Management Relations Act, 29 U.S.C. Sec. 185.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary damages, reinstatement, and full back-pay and benefits, Rose M. Combs sued her employer Ameritech Corp.  (Ameritech) and the Communications Workers of America Local 4010 (Local).  Combs brought suit in state court on January 11, 1994.  The case was removed to federal court on March 28, 1994.  Combs claimed that:  1) Ameritech wrongfully terminated her employment in violation of a collective bargaining agreement;  and 2) the Local breached its duty of fair representation.


3
Upon consideration of the defendants' motions for summary judgment and Combs's response, the district court granted summary judgment to Ameritech on the basis of res judicata and granted summary judgment to the Local because Combs's claim was time-barred.  Combs appeals that judgment.


4
Upon review, we conclude that the district court properly granted summary judgment to the defendants for the reasons set forth in the district court's memorandum opinion and order dated March 20, 1995.  Accordingly, the district court's judgment is affirmed pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable John R. Gibson, Circuit Judge, United States Court of Appeals for the Eighth Circuit, sitting by designation